Title: Paine’s Minutes of Adams’ Argument: 27 October 1770
From: Paine, Robert Treat
To: 


       Adams. It is certain a great bitterness between Soldiers and Inhabitants.
       No Evidence applys to Soldiers in Goal nor to Capt. Preston.
       It was Prestons duty on the message to him to go and take all the Care he could of his men and protect them.
       
        The Ev
       
       He had Account of the assault.
       Had the Centry been a private Citizen and Capt. a Citizen it was his duty to go to assist.
       He ordered Corporal and Soldiers to go.
       A Sargeant’s Command.
       Captains never take command of less than 40 unless on Special Occasion.
       They call’d the Centry bloody Back, must allude to the severe whippings. Also Lobster.
       Opposed to the Evidence of Yankee, Boogerers
       Wm. Wyat is one who thinks Capt. Preston ordered to fire.
       Surtot. Behind Soldiers, 1st Gun fired on left.
       Robert Goddard. You observed he is not capable of making Observation: you know, Scarce ordinary Understanding.
       Prisoner knows the use of Language too well to Say murder ’em.
       He says Capt. was behind the Soldiers.
       Danl. Calf. Nearly right with regard to Captain’s Scituation, Sensible, hard to Account for mistake.
       It must be this Capt. said fire by no means when People spoke to him.
       Morton. Shows there was a mistake made about Commanding Officer.
       Had a Surtot on not Red.
       Marching Guard to Fortification.
       Fosdick. Never saw em prime and load. Therefore not Cool.
       
       Sherriff Greenleaf. After Bells ringing said no fire here. Some killed. I went to Lt. Governor’s. He was gone to Town House. I went to Guard House Prisoner said he did not Command the Party he said that it was a Corporals Command, that he did not order the firing. Lt. Gov. sent for Capt. and Bassett. Prisoner said he should have delivered himself up if he had known of a Warrant.
       Peter Cunningham. He is warm temper and brisk Spirits, natural for such a Witness to Suppose Capt. gave Orders.
       His distance.
       Man is a Social Creature. His Passion and Imagination Contagious.
       The Circumstances had a tendency to move all the Passions.
       Have had a tendency to produce Gloom and Melancholly in all our minds.
       May account for the variation in the Testimony of honest Men.
       NB. this is applicable to agravated account of Assaults.
       The Publication of Evidence, an accidental misfortune to Prisoner.
       Some Evidence for Prisoner.
       Jos. Edwards. Says a Man with Musket ordered to prime and load.
       John Frost. Said Fire fire. It might be said by 3 Sorts of people.
       Benja. Leigh. The 1st. assault was by people from Dock Square.
       Prisoner’s Answer. If I can avoid it.
       Lt. Govr. After I had got to King Street I was push’d by a vast throng of people to the place where Troops stood. My intention was to make enquiry into the Cause. I was crouded on Bayonets. Cry, the Govr. I said where is that Officer, why did you fire without order from a Civil Magistrate? I did not know the officer that came out of the Ranks. I cant recollect the Answer, it was imperfect and thought he did not like the question.
       Knox. Said he stopt Prisoner Going down, and therefore, they primed and Loaded before he got down, compared with Cunningham and Edwards.
       Burdick. The Soldiers had reason to think they came to kill ’em.
       
       Preston said perhaps you may, too Cool for a man who had ordered to fire.
       NB. It was his Trade.
       Robt. Fullerton.
       Richd. Palmes. An Inhabitant of Town, therefore not prejudiced in favor of Soldiers. The most material Witness in the Case. T. Bliss said to Prisoner why dont they fire, God damn you fire. Prisoner knew Gun loaded with Ball.
       Self preservation would have made Capt. alter his place at firing.
       He had time to order to recover. Surprise. Might think it only Powder, no man fell.
       Palmes and Bliss. Both Say Prisoner was before Soldiers.
       Wyat. His Account of Stepping before and saying why did you fire, must show him to be diabolically malicious.
       Math. Murray. Preston before ’em. Saw the woman talking to soldier.
       Andrew. People thought they were in Riot by Crying Murray and Riot act.
       What Occasion’d he the Lad to put himself into that posture before Bayonet.
       Saw the Officer with 2 persons in front of Soldiers.
       Stout Man Struck at officer, 2 persons still talking to Prisoner.
       No Body else remembers this.
       Cornwall. NB. he said Prisoner not talking with any Body.
       Whitehouse. Went up to Guard House. NB. Centry cant go.
       Lt. Govr. Had Prisoner been conscious of Rashness, he would have gone off, Evidence of Innocence.
      